Citation Nr: 0000464	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-03 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The appellant served on active duty for training from October 
1960 to April 1961 in the United States Army Reserve, with 
subsequent service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
myocardial infarction as not having been incurred during 
active duty for training.  The Board remanded this issue in 
March 1999 for further development and adjudication.  


FINDINGS OF FACT

1.  The appellant did not have verified active duty for 
training in November or December 1995, or in January 1996, 
and he was not disabled from a disease or injury incurred or 
aggravated during any period of active duty for training.  

2.  The appellant was not disabled from an injury incurred in 
or aggravated during any period of inactive duty training.  


CONCLUSION OF LAW

The appellant does not have veteran status for purposes of 
this claim.  38 U.S.C.A. §§ 101(2) and (24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.6(a)(d), 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant filed a claim in December 1996 seeking service 
connection for a heart attack incurred in January 1996.  He 
contends that he suffered a heart attack while he was on a 
drill weekend with the National Guard, January 6-7, 1996.  He 
does not contend that his heart attack is related in any way 
to his period of active duty for training in October 1960 to 
April 1961.  

He submitted a summary of points toward retirement from the 
Army National Guard showing 0 (zero) active duty points 
earned from January 22, 1995 to January 21, 1996.  He also 
submitted an undated letter from his private physician, J. E. 
Morris, Jr., M.D., who said he had hospitalized the appellant 
on January 9, 1996, with a complaint of anterior chest and 
left arm pain, which had begun two to three days previously 
while the appellant was participating in National Guard 
activities.  The appellant stated that he had been sent to 
Mobile for a physical examination and was told there that he 
did not need one and that everything looked all right.  He 
subsequently was seen by Dr. Morris on January 9 with a 
history of EKG findings of old injury current and was 
remanded to the hospital, where he underwent cardiac 
catheterization, which revealed a myocardial infarction.  

The appellant subsequently provided a copy of a request for 
physicals showing that his Army National Guard unit requested 
that he be given a physical examination on January 6, 1996.  
He also submitted a unit record of reserve training for the 
month of December 16, 1995 to January 7, 1996, showing that 
he was marked "P" on the 6th and 7th.  Copies of National 
Guard medical records dated from April 1984 through February 
1996, which include some private medical records, were also 
associated with the file.  These records include a laboratory 
report order form dated January 6, 1996, that appears not to 
have been completed, as there is no specimen time, no 
physician identification, and the specimen labels appear to 
remain affixed to the request slip.  No results are 
indicated.  

Service medical records from 1960 to 1965 were associated 
with the file, and they indicate no cardiac abnormalities or 
complaints.

A Social Security Administration Office of Hearings and 
Appeals decision dated in February 1997 was associated with 
the file.  It indicated a determination that the appellant 
had been disabled since January 9, 1996, because of an acute 
myocardial infarction on that date.

The appellant testified at a hearing at the RO in July 1997.  
He verified that it was his contention that a heart condition 
occurred while he was on active duty for training with the 
National Guard.  He testified that he was to undergo a 
physical examination to be performed January 6, 1996, in 
Mobile, Alabama, at approximately the same time that he was 
to report for a National Guard drill.  The facts are unclear 
as to whether he did see a doctor at that time, but he 
testified that he did not have an examination.  He said he 
returned to the drill, still complaining of pain in his left 
arm and chest.  While at home early the following Tuesday 
morning, he felt worse and saw his private physician, who, 
recognizing that he had had a heart attack, admitted him to a 
hospital.  The appellant contends that since he had been 
under specific orders to take a physical examination instead 
of just performing normal weekend drill, such orders 
constituted active duty for training.  

A memorandum, dated in December 1996, from the Alabama State 
Military Department, Office of the Adjutant General, 
indicated that a Medical Duty Review Board had recommended 
that the appellant be separated from the Army National Guard 
as medically unfit for retention due to persistent heart 
problems.  

In March 1999, the Board remanded this case for Army National 
Guard records for verification of active duty for training 
for any period of time from November 1995 through January 
1996.  A letter, dated in May 1999, from the appellant's 
former unit, Detachment 1, 186th Engineer Company of the 
Alabama Army National Guard, stated that the unit had no 
records on the appellant, as he had been discharged for over 
two years.  

Subsequently, in July 1999, the RO received certified copies 
of Form NGB 23, Retirement Credits Record, pertaining to the 
appellant.  His last active duty, active duty training, or 
full time training duty was indicated as having been from 
June 12, 1993, to June 26, 1993.  This record was closed in 
January 1994.  


II.  Legal Analysis

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant by a preponderance of the evidence before 
an obligation arises to determine whether a claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991); Holmes v Brown, 10 Vet. 
App., 38, 40 (1997); Laruan v. West, 11 Vet. App. 80, 85 
(1998) (en banc); D'Amico v. West, 12 Vet. App. 264, 266 
(1999); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . .  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran is, by definition, someone who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
Active military, naval, and air service includes any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).  Active 
duty for training is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22) (West 1991); 38 C.F.R. § 3.6(c) (1999).  The 
phrase, "in the active military, naval, or air service," is 
further defined as any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
(Emphasis added).  38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a) (1999) See generally Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  The implementing regulation 
defines inactive duty training as "duty (other than full-
time duty) performed by a member of the National Guard of any 
State . . . ."  38 C.F.R. § 3.6(d)(4) (1999).

Thus, an individual engaged in inactive duty training who is 
disabled from an injury
incurred or aggravated in line of duty may achieve veteran 
status and be eligible to receive compensation.  On the other 
hand, compensation is not payable for diseases incurred in 
inactive duty training.  Brooks v. Brown, 5 Vet. App. 484, 
485 (1993).  A myocardial infarction incurred during inactive 
duty training is not an injury.  VAOPGCPREC 86-90 (O. G. C. 
Prec. 86-90).

Therefore, in order to establish status as a veteran, the 
appellant must show by a preponderance of the evidence that 
he was on active duty for training when he incurred a 
myocardial infarction.  The only evidence he has offered in 
support of that contention is his own testimony that he feels 
he was on active duty for training because he was told to 
report for a medical examination on January 6, 1996.  The 
evidence against his claim is, however, overwhelming.  There 
is no official verification from the National Guard of active 
duty for training in November or December 1995, or in January 
1996.  The record of his retirement points shows no active 
duty credits at all in the entire year from January 22, 1995 
to January 21, 1996.

Despite the appellant's contentions that he was on active 
duty for training when his myocardial infarction occurred, 
the evidence is that he was, at most, participating in normal 
weekend drill activities, or inactive duty training.  
Although Dr. Morris is of the opinion that the appellant's 
myocardial infarction probably occurred on the weekend of 
January 6-7, 1996, while the appellant was on National Guard 
drill, incurrence of a disease while on inactive duty 
training does not render that service active military 
service.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Service department records are 
binding on VA for purposes of establishing service in United 
States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340, 
341-42 (1997).  

In light of the fact that the appellant is not a "veteran" 
as defined by applicable law and VA regulations, basic 
eligibility for service connection under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303 has not been established.  Since 
he does not meet the legal requirements for basic eligibility 
for service connection, i.e., status as a "veteran" with 
qualifying service, the claim must fail as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1995); see also, 
Reyes v. Brown, 7 Vet. App. 113 (1994)(VA must abide by the 
chronological obligations inherent in its adjudicative 
process, i.e., whether the individual is eligible as a 
claimant, whether a well-grounded claim has been submitted, 
etc.).  


ORDER

The appellant having failed to establish status as a veteran, 
entitlement to service connection for myocardial infarction 
is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

